Title: VI. To George Washington from Major General Stirling, 23 June 1780
From: Stirling, Lord (né William Alexander)
To: Washington, George



Mr Blanchards Hanover [N.J.]June 23d 1780 9 oClo. P.M.
Dear Sir

Just as I was Setting out this Morning to Join your Excellency I had Intellignce that the Enemy were out and Advanceing to Springfeild. I immediately wrote to the Commdg Officers of the Militia from Burlington to near Easton (and dispatched Messengers with the letters open), desired them to push down to Turkey for further orders, wrote Genl Greene what I had done, that he might in Case the Enemy retired to send them Counter orders, I then Came thro’ part of Morris County to Chatham to see If I could be of any use in that Quarter. I there met with Genl Wilkenson & Charles Stewart who assured me that the Enemy after advanceing to Springfeild and burning also every house there, had retired, the last I can find of their rear, had passed the four Mile Stone from Elizabeth Town on full Trot, some Militia had got in their rear and others attending their flanks as regular as their flanking parties; in their approach they were early Skirmished with, they were Checked for some time at Connecticut farms, the Bridge of Springfeild was nobly Contended for near 40 Minutes, the fork of the road near Cammels Mills was so well disputed as to stop the further progress of the Enemy’s Right Collumn In Short in every part, our troops Continental and Militia have behaved Gloriously, and have made the Enemy pay dearly for their Jaunt. Genl Wilkenson informd me, that Genl Greene had Intelligence that all the Enemys flanking Companies were to Embark last Night. I saw six Brittish & Yaugers prisoners at Chatham who all agreed that Genl Kniphausen Commanded this day, I suspect Sir Harry means

to make some lively Stroke above you. I met Genl Wayne near Chatham wh⟨ere he⟩ intends to wait your Excellencys further ⟨orders⟩.
I shall be on to Join your Excellencys early in the Morning. and am most Sincerely your Excellency Most Humble Servant

Stirling,

